Citation Nr: 9933709	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-18 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for inflammatory myopathy, 
to include as secondary to exposure to ionizing radiation and 
asbestos.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1945 to December 
1948.

In November 1995, the RO denied entitlement to service 
connection for inflammatory myopathy, on a direct and 
presumptive basis; hearing loss; a skin disorder; and 
tinnitus.  The veteran thereafter perfected an appeal.  In 
April 1999 the veteran stated that he wanted to withdraw the 
appeals of entitlement to service connection for hearing 
loss, tinnitus, and a skin disorder diagnosed as tinea 
versicolor.  The veteran, however, indicated that he wanted 
to continue the appeal of service connection for inflammatory 
myopathy and pursue a claim of service connection for 
Raynaud's disease.  

In light of the foregoing, with respect to the of service 
connection for hearing loss, tinnitus, and a skin disorder 
diagnosed as tinea versicolor, the Board of Veterans' Appeals 
(Board) finds that the veteran has properly withdrawn his 
substantive appeal.  Thus these issues are no longer before 
the Board.  38 C.F.R. § 20.204(b), (c) (1999).  Regarding 
service connection for Raynaud's disease, in September 1999, 
the RO denied the claim and that same month, mailed notice to 
the veteran.  Thus far the veteran has not expressed 
disagreement.  Accordingly, this matter has not been 
perfected for appellate review and is not on appeal.


FINDING OF FACT

No competent medical evidence has been presented of a 
relationship between the veteran's inflammatory myopathy and 
his period of military service, any events from service, any 
claimed in-service ionizing radiation exposure, or any 
asbestos exposure. 



CONCLUSION OF LAW

The claim of entitlement to service connection for 
inflammatory myopathy to include as secondary to exposure to 
ionizing radiation and asbestos is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that while in service he was exposed to 
ionizing radiation and asbestos and as a result of that 
exposure, he developed inflammatory myopathy.  Thus, service 
connection is warranted.  

Factual Background

In this case, the service medical records, including the 
November 1948 discharge examination report, are negative for 
any complaints of or treatment for inflammatory myopathy.  

Reports associated with the veteran's period of service such 
as his Notice of Separation from Service and Standard 
Statement of Service show that while on duty the veteran 
served on the U.S.S. Reclaimer, U.S.S. Lofbert and U.S.S. 
Lawe.  

Although a VA Treatment and Progress Record shows that in 
September 1952 the veteran received treatment for an 
unrelated disorder, it documents the veteran's concerns about 
having been exposed to radioactivity in 1946. 

In January 1979 the veteran submitted an application for 
disorders based on possible radiation exposure incurred 
during atomic testing in 1946.  At that time, the veteran did 
not specify or identify any diseases or disabilities 
resulting from the claimed exposure.  In response, the RO 
told the veteran that mere exposure to radiation itself was 
not a disease or disability.  

In May 1995, the RO received the veteran's application for 
service connection for inflammatory myelopathy due to 
radiation exposure.  

To support his claim the veteran submitted and the RO 
received various private medical reports and statements from 
private physicians including reports from the Memorial Care 
Systems, Memorial Neurological Association, Texas Neurologic 
Clinic, Nicolas Institute, and Baylor College of Medicine 
dated from January 1994 to March 1995 showing that the 
veteran received treatment for myopathy, inflammatory 
myopathy.  However, except for the veteran's historical 
recollection, not one of the reports references service or 
any events from service.  In fact in a March 1994 statement, 
T.J.P., M.D., attributed that the disorder to possible 
cervical spondylosis or syringomyelia.  

VA hospital and examination reports dated from April to May 
1995 show that the veteran presented a two-year history of 
progressive weakness and wasting of the proximal arm and 
shoulder girdle muscles.  Diagnoses recorded during that time 
include nonspecific inflammatory myopathy.

The veteran also received outpatient treatment from March 
1995 to August 1996, including being hospitalized at the 
Hermann Hospital from June to July 1995 for unrelated 
disorders.  Those treatment reports also do not reference 
service.

At his October 1996 hearing held at the RO, the veteran 
testified that while in service, his duties consisted of 
tending the barge on the destroyer and cleaning out tubes 
whenever boilers clogged and impeded the flow of water.  
Hearing Transcript (T.) page 2.  The veteran explained while 
on active duty, he was a machinist aboard a ship.  He was 
also located at the bomb test site.  After the completion of 
bomb testing, his assignment ended and he was transferred to 
a destroyer.  Aboard the destroyer, machinist work was not 
available so he was assigned to the fireroom as a water 
attendant.  Id.  Regarding exposure to ionized radiation, the 
veteran stated that in July 1946 while aboard the U.S.S. 
Reclaimer, he participated in the atomic bomb blast.  He 
recalled wearing black glasses over his eyes because of 
radiation and stated that the radiation was hot.  T. at 4.  
The veteran also testified that while in service, he did not 
have difficulties with his muscles.  He initially noticed his 
problems approximately 2 years ago.  Regarding asbestos 
exposure, the veteran testified that while aboard U.S.S. 
Lawe, he worked as a water boy.  He was required to scrape 
fixtures, which were located next to steam pipes wrapped in 
asbestos.  The veteran stated that he touched and leaned 
against those pipes.  T. at 6.  The veteran thereafter 
testified that his doctors do not know what caused his 
disorder, but the only thing he could think of was the 
radiation and asbestos exposure, as no one in his family had 
anything like muscle wasting of the shoulder and back.  T. at 
7.  

On VA examination in February 1998, the examiner acknowledged 
reviewing the veteran's claims folder and noted that the 
veteran had a history of muscle weakness and wasting.  After 
examination, the impression was history of scleroderma with a 
myopathy.  The examiner stated that the veteran had severe 
wasting of the muscles with a severe decrease of range of 
motion of the left more than on the right shoulder.  The 
examiner, in part, noted that the myopathy the veteran 
presented was supported by Electromyograph (EMG) findings and 
there was some evidence that the biopsy was consistent with a 
myopathy, although the report was not available for review.  
The examiner then, in essence, stated with respect to the 
veteran's contention that he was exposed to radiation while 
in service, review of the record did not show evidence of 
exposure so he could not find any relationship between any of 
the veteran's findings and any radiation exposure.  The 
examiner added that he could not find that any of the 
veteran's conditions were related to any event of service.  
Some patients with scleroderma were said to develop 
inflammatory myopathy.  

Additional VA outpatient treatment reports dated from May 
1995 to May 1998 show that the veteran received continued 
treatment for the myopathy.  The reports, however, do not 
relate the disorder to service or any events from service.  

Also of record are pictures noting and illustrating that men 
of the U.S.S. Reclaimer hoisted a 14-ton anchor over the 
side.  The anchor was used to hold submarines in place during 
the second atomic bomb test.

Additional VA and non-VA hospital and outpatient treatment 
reports dated from July 1987 to August 1999 are also of 
record.  In part, the reports show that in December 1998 H. 
O., M.D., stated that clinical findings were indicative of a 
chronic myopathy of unknown etiology, probably secondary to 
some chronic myopathy of the shoulder girdle, bilaterally 
(chronic inflammatory myopathy), and in January 1999, P. W., 
M.D., stated that he believed the veteran had scleroderma 
with Raynaud's disease and possibly a mild myopathy or at 
least symptoms of that.

In a rating decision in September 1999, service connection 
was granted for asbestosis, evaluated as 10 percent disabling 
from June 1998.
  

Law, Regulation, and Discussion

The veteran asserts that while aboard the U.S.S. Reclaimer 
and while serving in OPERATION CROSSROADS he was exposed to 
radiation and as a consequence of that exposure, he currently 
has inflammatory myopathy.  The veteran also asserts that his 
inflammatory myopathy is related to in-service asbestos 
exposure.

Generally, service connection may be granted for a disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  The regulations state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1999).

For direct service connection, with respect to well 
groundedness, a person who submits a claim for benefits under 
a law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded service-connection claim generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
injury or disease and a current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied, No. 97-7373 (June 22, 1998); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

For veteran who were exposed to radiation during service, VA 
law and regulation provide that service connection for a 
disease or disorder which is claimed to be attributable to 
ionizing radiation exposure during service may be established 
in one of three different ways.  McGuire v. West, 11 Vet. 
App. 274 (1998); See Wandel v. West, 11 Vet. App. 200 (1998); 
Ramey v. Brown, 9 Vet. App. 40 (1996), aff'd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  

First, there are 15 types of cancer which are presumptively 
service connected.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d)(2).  The 15 cancers are listed as the following:  
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, and cancer of the urinary tract.  
38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  For 
purposes of Section 3.311, applicable regulation, in part, 
provides in all claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumption period as specified in Sections 3.307 
or 3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1); Hilkert v. West, 
12 Vet. App. 145 (1999).

This regulation establishes a series of chronological 
obligations upon both parties.  Hilkert v. West, 12 Vet. 
App. at 148; see also Wandel v. West, 11 Vet. App. 200.  
First, the claimant must establish that the veteran has a 
radiogenic disease.  See 38 C.F.R. §3.311(b)(2).  This 
disease must manifest within a certain time period.  See 38 
C.F.R. § 3.311(b)(5).  Once a claimant has established a 
diagnosis of a radiogenic disease within the specified period 
and claims that the disease is related to his radiation 
exposure while in service, VA must then obtain a dose 
assessment.  38 C.F.R. § 3.311(a)(1); see Wandel, supra.  
After it is determined by the dose assessment that the 
veteran was exposed to radiation, the RO is then required to 
refer the case to the Under Secretary for Benefits for 
further consideration.  38 C.F.R. § 3.311(b); Ramey and 
Wandel, both supra.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; and 
(xxii) Lymphomas other than Hodgkin's disease.  
38 C.F.R. § 3.311(b)(2).

The claimed disability, inflammatory myopathy, is not among 
those subject to presumptive service connection on a 
radiation basis under the provisions of 38 U.S.C.A. § 1112(c) 
(West 1991 & Supp. 1995) and 38 C.F.R. § 3.309(d) (1998), nor 
is it contained on the list of radiogenic diseases set forth 
in 38 C.F.R. § 3.311 (1998). 

Lastly, it is noted that the United States Court of Appeals 
for the Federal Circuit had held that the fact that a claimed 
disability was not a potentially "radiogenic disease" under 
38 C.F.R. § 3.311(b) (now 38 C.F.R. § 3.311) did not preclude 
the veteran from proving that he had the disability as a 
result of inservice exposure to ionizing radiation under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  
Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  The veteran 
was therefore provided with an opportunity to submit any 
additional evidence that he might have to show that the 
claimed disabilities were a result of exposure to ionizing 
radiation during service.  

Effective September 1, 1994, 38 C.F.R. § 3.311 was amended to 
comport with the Federal Circuit's decision in Combee v. 
Brown.  The final rule deleted 38 C.F.R. § 3.311(h) and 
required that VA consider a claim for a disease not listed in 
§ 3.311 under the provisions of that regulation, provided 
that the claimant cited or submitted competent scientific or 
medical evidence that the claimed disorder is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  A "radiogenic disease" is 
defined in 38 C.F.R. § 3.311(b)(2) as "disease that may be 
induced by ionizing radiation." In effect, the provisions of 
38 C.F.R. § 3.311(b)(4) incorporate a well-groundedness 
requirement similar to that set forth in 38 U.S.C.A. 
§ 5107(a).  The Board concludes that the veteran has not met 
his initial burden of demonstrating that his claim for 
service connection for inflammatory myopathy based on service 
exposure to ionizing radiation is plausible because he has 
presented no evidence to show that the claimed disability is 
a "radiogenic disease." The Board therefore finds that the 
claim for service connection on a radiation basis is not well 
grounded and must be denied.

In this case, the claim also is not well grounded on a direct 
basis.  Here, although the medical evidence shows that the 
veteran currently has inflammatory myopathy, it fails to 
indicate that the veteran's disease is related to service or 
any other service-related event.  See generally Ashford v. 
Brown, 10 Vet. App. 120 (1997); Ennis v. Brown, 
4 Vet. App. 438 (1993); Walls v. Brown, 5 Vet. App. 46.  
Here, the service medical records are silent and, except for 
the veteran's own historical accounts, the post-service 
medical evidence does not relate the disease to service or 
any events from service.  In fact, after reviewing the claims 
folder and examining the veteran, in February 1998 the VA 
examiner stated that he could not find that any of the 
veteran's disorders presented were related to any event of 
service.  Additionally, review of the record did not show 
evidence of exposure so he could not find any relationship of 
any of the veteran's findings consistent with any radiation 
exposure.  The VA examiner attributed the veteran's 
inflammatory myopathy to scleroderma, a nonservice-connected 
disease.  As such, the third criterion of Caluza has not been 
met.  The veteran's claim therefore is not well grounded.  
Caluza, supra.

Regarding asbestos, the Board acknowledges that currently 
there is no specific statutory guidance with regard to claims 
for service connection for asbestosis or other asbestos-
related diseases, nor has the Secretary promulgated any 
regulation.  See Ashford and Ennis, both supra; McGinty v. 
Brown, 4 Vet. App. 428 (1993).  However, the VA's M21-1, Part 
VI, para. 7.21 (October 3, 1997) provides that inhalation of 
asbestos fibers can produce fibrosis and tumor, most commonly 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx, as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Thus persons with asbestos exposure have increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  M21-1, Part VI, para 
7.21(a).

Concerning the foregoing, in this case, the Board notes that 
it does not dispute the veteran's assertions which maintain 
that he was exposed to asbestos while working in the fireroom 
aboard navy destroyers.  The record establishes that the 
veteran's military occupational specialty was one which would 
normally place him at high risk for exposure to asbestos.  
See Ennis, supra; M21-1, Part VI, para 7.21(b)(1).  Further 
service connection for asbestosis is effect.  Nevertheless, 
the Board stresses that the veteran's claim is not well 
grounded because the record is devoid of any competent 
medical evidence of a nexus relating his inflammatory 
myopathy to his service exposure.  Dyment v. West, No. 96-691 
(U.S. Vet. App. Nov. 2 (1999)); Nolen v. West, 12 Vet. 
App. 347 (1999); Caluza, supra.

Finally, the Board is also cognizant of the veteran's 
testimony and contentions presented on appeal, which relates 
his inflammatory myopathy to claimed in-service radiation 
exposure and asbestos exposure.  The Board however noted that 
although the veteran is competent to testify as to the facts 
of his asbestos and claimed radiation exposure and symptoms 
presently associated with his disease, he is not competent to 
testify as to any relationship between service and his 
current disease.  Here, the only evidence of record linking 
the veteran's inflammatory myopathy to claimed in-service 
radiation exposure and asbestos exposure is his own 
contentions.  As a lay person, however, he cannot offer such 
a medical opinion.  Accordingly, in the absence of competent 
medical evidence linking the inflammatory myopathy to the 
claimed in-service radiation exposure and asbestos exposure, 
the claim is not well grounded.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464; 
Grottveit, supra; 38 C.F.R. § 3.159(a).  It is noted that in 
January 1995 the veteran requested a specialist to review his 
claims and requested that the VA contact the United States 
Armed Service Center for Research of Unit Records to obtain 
additional research.  Also, in April 1999 the veteran noted 
that he had been scheduled for a biopsy, which, if 
accomplished, is not of record.  However, the Board finds 
that additional development in this regard is not warranted.  
See Morton, supra. 

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra.  The claim is denied.


ORDER

Entitlement to service connection for inflammatory myopathy, 
to include as secondary to exposure to ionizing radiation and 
asbestos, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

